Title: John Adams to Isaac Smith Sr., 20 March 1777
From: Adams, John
To: Smith, Isaac Sr.


     
      Philadelphia March 20. 1777
     
     In an Hand Bill printed at Baltimore the 17th instant is as well made a Lye as ever I read. It is in these Words viz. “last night Mr. Charles Cook, arrived here in 12 days from Newbern, in North Carolina, and brings the following important Intelligence, vizt.
     
     “That the day before he sat out, Capt. Charles Stedman, of the North Carolina Forces, a Gentleman of Credit, just returned from Charlestown, South Carolina, informed him and others, that he there saw a large French Fleet, consisting of 15 Men of War, two of them 80 Gun Ships, and 40 Merchant Men.—That two of the armed Vessells lay within the Bar. That these Vessells had on Board 200 Pieces of Brass Cannon, 30,000 stand of small Arms, and a vast Quantity of dry Goods, for the Use of the American States. Their Destination was said to be for Delaware and Chesopeak Bays.”
     When you have read this and the inclosed News Papers, I should be glad if you would send them to my Family.—You are appointed an Arbitrator to settle a Dispute between the Continental Agent and some others, for Want of a Determination of which, the Public suffers. I hope you will accept this Trust, Sir, from Benevolence to the Public. I wish it was a more pleasant Office, but I think your Regard for the Public is such that you will not decline a dissagreable service by which it may be benefited. I am &c.
    